Appeal from a judgment of the Erie County Court (Thomas P Amodeo, A.J.), rendered June 17, 2008. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, as a class E felony.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [former (i)]). The record establishes that defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his challenge to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]). Present—Scudder, P.J., Martoche, Lindley, Green and Gorski, JJ.